significant index number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar seer ra - dear taxpayer this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b and b of the intemal revenue code code and sec_304 b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure the extension of the amortization periods of the unfunded liabilities of the pian was granted in accordance with sec_431 of the code sec_431a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 b the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current pian year or any of the succeeding plan years ii the plan_sponsor has adopted a pian to improve the plan's funding status as of that date i iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager a authorized representative pursuant to a power_of_attorney on file in this office _ tothe manager _ and to your - this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours david m ziegler manager ep actuarial group if you require further assistance in this matter please contact’
